Order entered December 3, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00213-CV

                        MICHAEL DWAIN WILLIAMS, Appellant

                                               V.

                            LUPE VALDEZ, SHERIFF, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-09709

                                           ORDER
       We REINSTATE this appeal which we abated to allow the trial court an opportunity to

conduct a hearing to determine if the reporter’s record contained any inaccuracies as alleged by

appellant in a motion filed October 16, 2018. A supplemental clerk’s record has been filed that

reflects a hearing was held November 16, 2018 and includes the trial court’s written findings and

an order signed November 21, 2018.

       The trial court’s findings recite that (1) a corrected record, prepared by court reporter

Sharron Rankin after receiving appellant’s motion, was filed October 17, 2018 in this Court; (2)

the corrected record “corrects all the deficiencies identified by [appellant] in his [m]otion, as

supported by the statements made at the hearing by [appellant] and by counsel for [appellee;]”

(3) appellant alleged additional “incorrect, incomplete, and unclear reporting in the reporter’s
record, but these alleged incorrect, incomplete or unclear portions were not identified in his

[m]otion;” and, (4) appellant “complained at the hearing the corrected reporter’s record

contained statements that he did not say, but he could not remember what he did say or identify

how the corrected reporter’s record should be amended.” The order recites, in part, that “[b]ased

upon the court’s findings, no further order is necessary to address [appellant’s] [m]otion alleging

inaccuracies in the reporter’s record or corrected record.”

       We ADOPT the trial court’s findings. In light of the trial court’s November 21st order, it

appears the record is complete. Accordingly, we ORDER appellant to file his brief no later than

January 2, 2019.

                                                      /s/     DAVID EVANS
                                                              JUSTICE